Citation Nr: 0819608	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of blunt 
head trauma.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1978 to June 1982.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which, in part, denied the veteran's claims of 
entitlement to service connection for residuals of blunt head 
trauma and depression.  The veteran perfected an appeal as to 
these issues.

In December 2005, the Board issued a decision which denied 
service connection for the claims.  The veteran appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (the Court).  In a November 2007 memorandum 
decision, the Court vacated the Board's decision and remanded 
the case to the Board.  The Court's decision will be 
discussed in greater detail below.

Issues not on appeal

In its December 2005 decision, the Board also denied the 
veteran's claims of entitlement to service connection for 
temporomandibular joint syndrome (TMJ) and migraine 
headaches.  In the November 2007 memorandum decision, the 
Court stated that "because the appellant presents no 
arguments in regard to the latter two issues, the Court will 
consider those claims abandoned on appeal."  See the Court's 
November 9, 2007 decision, page 1; see also Ford v. Gober, 10 
Vet. App. 535-36 (1997); Degmetich v. Brown, F.3d 1328 (Fed. 
Cir. 1997).  Accordingly, these issues have been finally 
decided and will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2007).




FINDINGS OF FACT

1.  There is no competent, credible evidence of in-service 
blunt trauma to the head.

2.  The competent medical evidence of record does not 
indicate that veteran currently has identifiable residuals of 
claimed in-service blunt trauma to the head.

3.  The veteran has been diagnosed as having depression.

4.  Depression was not present in service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  Residuals of blunt trauma to the head were not incurred 
in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Depression was not incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of blunt 
trauma to the head and depression.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



Compliance with the Court's directives

As was noted in the Introduction this case involved a remand 
by the Court.
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The November 2007 Court decision found the prior Board 
decision inadequate because it "failed to address a January 
2002 medical treatment plan stating that the appellant's 
Depressive Disorder was 'parobably [sic] secondary to head 
injury with past boxing experience.'"  See the Memorandum 
Decision, page 4.  This the only problem indicated by the 
Court.  It will be discussed in the Court's analysis below.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Court's decision

The Board's December 2005 decision contained an extensive 
discussion of the VCAA [see the Board's December 12, 2005 
decision, pages 3-9, which is incorporated by reference].  
The Board summed up its VCAA discussion as follows: 
"Accordingly, the Board finds that under the circumstances 
of this case, the VA has satisfied the notification and duty 
to assist provisions of the law and that no further actions 
pursuant to the VCAA need to be undertaken on the veteran's 
behalf."

The Court's Memorandum Decision did not identify any defect 
in the Board's December 2005 decision regarding the 
notification provisions of the VCAA.  
Nor did the parties or the Court identify and deficiencies 
with respect to VCAA notice compliance on the part of VA.  
The reason for remand, as stated by the Court, was the 
Board's failure to consider evidence indicating a medical 
nexus relationship between the veteran's depression and 
claimed in-service blunt head trauma.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that VCAA compliance is not in 
question.  

Recently raised argument

In May 2008, subsequent to the Court's decision, the 
veteran's representative submitted additional argument to the 
effect that a VA medical nexus opinion is necessary to make a 
decision in the instant case.  See the May 20, 2008 
Appellant's Brief, page 2.    

The Board is aware that no nexus opinion has been 
specifically requested as to whether the veteran's depression 
is a result of claimed in-service blunt head trauma or 
whether the veteran evidences residuals of claimed in-service 
blunt head trauma. The Court did not identify this as a 
failing, and indeed this contention does not appear to have 
been previously raised.  See Fugere, supra.  Nonetheless,  
The Board has considered this contention. 

In determining whether VA's duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran' s 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, association with service, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In that regard, the competent evidence of record does not 
demonstrate an association between the veteran's service and 
the disabilities which are the subject of this appeal.  The 
Board acknowledges the January 2002 report referenced by the 
Court in which the examiner noted there was a relationship 
between the veteran's reported in-service blunt head trauma 
and depression.  However, as detailed further in its analysis 
below, this report is no different from the veteran's own 
unsubstantiated contentions.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

In the absence of evidence of in-service disease or injury, 
referral of these issues for an opinion as to etiology would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed residuals of blunt head trauma and 
depression and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, the Court's language makes it clear that 
there is in fact a threshold.  In this case, there is no 
evidence of blunt head trauma in service; nor is there any 
evidence of continuity of symptomatology since service.  Only 
the veteran's contentions provide any suggestion of such 
associations.  The Board does not find the veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. 
§ 5103A or in McClendon.  If a veteran's mere contention, 
standing alone, that his claimed disability is related to his 
service or to a service connected disability is enough to 
satisfy the "indication of an association," then that 
element of 38 U.S.C.A. § 5103A is meaningless -- in every 
claim, the claimant so contends.  An interpretation of a 
statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  It is clear that more than a mere 
contention, even one transmitted via a medical record, is 
required under McClendon.

In short, the facts of this case are different than the facts 
in Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of blunt head trauma 
in service or current residuals of such.  

For these reasons, the Board declines to afford the veteran a 
VA examination or obtain a medical opinion in this case.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Analysis

The veteran seeks entitlement to service connection for 
claimed residuals of in-service blunt head trauma and 
depression, both of which he contends are results of injuries 
caused by boxing in service.  See, e.g., the May 12, 2003 
Statement in Support of Claim.  

With respect to Hickson element (1), current disability, 
there is evidence of a diagnosed depressive disorder in the 
form of recent VA treatment records.  Hickson element (1) is 
accordingly met for the depression claim.  

Although organic brain disease is briefly alluded to in the 
medical records, this has not been diagnosed.  Indeed, 
extensive psychological testing in September 2002 resulted in 
diagnoses of major depressive disorder and personality 
disorder [as noted above, service connection may not be 
granted for personality disorders]; however, the examiners 
specifically found "no evidence of an organic factor 
involvement."

The only claimed disability which has been diagnosed by 
competent medical professionals is depression.  To the extent 
that the veteran himself believes that organic residuals of 
blunt head trauma exist, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claims by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of this claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, element (1) is met for depression only.  The claim 
for residuals of blunt head trauma fails based on lack of 
competent medical evidence of a current disability.  

Tuning to Hickson element (2), in-service disease and injury, 
the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records include no reference to head trauma or psychiatric 
problems.  The veteran has stated that 
"I never complained nor sought medical attention."  See the 
veteran's July 2003 notice of disagreement, page 2.  The 
veteran's representative also confirms that "there is a lack 
of in-service diagnoses or manifestations in this case."  
See the October 18, 2005 Appellant's Brief.  The veteran 
contends, nonetheless, that he sustained traumatic head 
injuries in service which were severe enough to cause organic 
brain damage and depression.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

In particular, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 
21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
[Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person].

Significantly, there is no mention of in-service blunt head 
trauma and resultant depression by the veteran until he filed 
his initial claim of entitlement to VA benefits in April 
2002, 20 years after he left military service in 1982.  The 
Board finds it to be particularly significant that the 
veteran did not mention the purported head injury in service 
when he filed claims for entitlement to VA compensation for 
other claimed disabilities in December 1998, April 1999, and 
April 2000.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

Moreover, there is no competent medical evidence of 
psychiatric problems for two decades after service.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].   The veteran 
stated in May 2002 that his depression dated back to "1998 
when he experienced a knee injury, had surgery and rehab but 
felt that nothing physically was the same again after that."  
This statement appears to be congruent with the medical 
evidence of record, which shows no problems until August 
1998, when a right knee meniscus tear was identified and 
surgery was performed.   
 
The lack of any evidence of depression for two decades after 
service, and the filing of the claim for service connection 
almost 20 years after service and four years after filing a 
claim for VA compensation, is itself evidence which tends to 
show that no blunt head trauma was sustained in service or 
that an injury to the head, if any, did not result in any 
disability.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  

In sum, the Board finds the veteran's recent statements, made 
in connection with his claims for monetary benefits from the 
government, to be unbelievable in light of the utterly 
negative medical records in service and for two decades 
thereafter.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); [although VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party, personal interest may affect the 
credibility of the evidence].  

The veteran argues that the Board improperly determined that, 
absent contemporaneous medical evidence, his lay statements 
lacked credibility.  
See the June 2006 Appellant's Brief, page 12.  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board has not violated the holding in 
Buchanan - it has determined that the lack of contemporaneous 
evidence, along with the lack of post-service complaints for 
a period of two decades, as well as the veteran's delay in 
filing a claim, as well as the veteran's recent statements 
made in the context of a claim for monetary benefits, all 
weigh against the veteran's credibility.  The veteran would 
have the Board believe that he sustained injuries severe 
enough to cause brain damage in service, yet he never sought 
medical treatment for such in service or for many years 
thereafter.  The Board finds this presentation to be 
incredible. 

In summary, neither in-service disease or in-service injury 
has been demonstrated.  Hickson element (2) has not been met, 
and both of the veteran's claims fail on that basis.

Finally, with respect to Hickson element (3), no competent 
medical nexus opinion is of record.  For reasons which have 
already been expressed, the Board declines to remand this 
case for a medical nexus opinion.  In the absence of credible 
evidence of in-service disease or injury, medical nexus would 
be an impossibility.

As was alluded to above in connection with its discussion of 
the Court's decision in this case, the Board recognizes the 
January 2002 opinion of Dr. L.S.L. that the veteran's 
depression is "parobably [sic] secondary to head injury with 
past boxing experience," as well as the April 2003 opinion 
that  "[The veteran] is seen at the  . . .  Clinic . . . for 
diagnoses of depression NOS vs. Affective Disorder Secondary 
to Medical Disease (past head injury, blunt trauma to the 
head)."  These opinions were highlighted in the Court's 
decision.  See the November 9, 2007 Memorandum Decision, page 
4.  They are, however, based solely on the unsubstantiated 
fact that the veteran sustained blunt head trauma in service, 
which has already been discussed and discounted by the Board 
above.  See Swann and Reonal, both supra.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The Board has already thoroughly discussed its reasons for 
denying that an in-service blunt head trauma occurred, namely 
a lack of complaints for a decade after service, the 
veteran's delay in claiming benefits for almost two decades, 
and the veteran's filing three claims for unrelated 
disabilities prior to asserting in-service head trauma.  The 
opinions from Dr. L.S.L. do not account for the 20-year gap 
between the alleged injury and his current psychiatric 
problems.  Nor do they account for the veteran's own 
assertion to Dr. L.S.L. in May 2002 that his depression dated 
back to "1998 when he experienced a knee injury, had surgery 
and rehab but felt that nothing physically was the same again 
after that."  As noted above, that assertion does in fact 
appear to be congruent with the veteran's objectively 
reported medical history.  

In short, the January 2002 and April 2003 opinions of Dr. 
L.S.L. were conclusory, lacking persuasive reasoning and did 
not take into account all of the pertinent evidence of 
record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  The Board accords them no weight of probative 
value.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between service 
and current depression, their opinions are entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statements offered in support of the veteran's claim does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2007), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of the claimed residuals of blunt 
head trauma in service or any time thereafter; or of 
depression in service or for two decades thereafter.  Indeed, 
the veteran himself conceded such in his July 2003 notice of 
disagreement.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.  

In short, the preponderance of the competent and probative 
evidence of record indicates there is no competent medical 
opinion relating current depression to the veteran's military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of blunt head trauma and depression.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.


ORDER

Service connection for residuals of blunt head trauma is 
denied.
 
Service connection for depression is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


